224 Ga. 241 (1968)
161 S.E.2d 293
DELTA CORPORATION OF AMERICA
v.
AIKEN.
24526.
Supreme Court of Georgia.
Submitted March 12, 1968.
Decided April 9, 1968.
Jerry L. Gentry, for appellant.
Otis C. Bell, for appellee.
UNDERCOFLER, Justice.
This is an appeal from the denial of a permanent injunction issued by the trial judge after hearing evidence. The pleadings raised issues of fact but the evidence was not transcribed or otherwise presented to this court as prescribed by the Appellate Practice Act of 1965 (Ga. L. 1965, pp. 18, 24; Code Ann. § 6-805). Accordingly, the record is insufficient to enable us to determine whether the trial judge erred in denying the permanent injunction sought by the plaintiff. Webb v. Jones, 221 Ga. 754 (4) (146 SE2d 910); Cowart v. Cowart, 223 Ga. 487 (1) (156 SE2d 94).
Judgment affirmed. All the Justices concur.